DETAILED ACTION
This is the final office action regarding application number 16/066563, filed on June 27, 2018, which is a 371 of PCT/EP2017/053324, filed on February 14, 2017, which claims benefit of EP16157748.1, filed on February 26, 2016.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 21, 2021 has been entered. Claims 1-5, 7-11, and 13 remain pending in the application.  Claims 14-17, 19-21, 23, 25, 30, and 32 are withdrawn from consideration based on non-election. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on January 21, 2021. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European patent office on February 26, 2016.	
Claim Interpretation
Claim 1, line 13 recites “the fitting portion (705a, 750a) protruding from the conductive structure, optionally from the conductive band, towards the substrate”. The claimed element “optionally from the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the fitting portion can protrude from conductive structure or from the conductive band.
Claim 1, line 17 recites “and extending transverse to the conductive band, optionally to the conductive band”. The claimed element “optionally to the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the end portion of contacting tabs can extend to or transverse the conductive band.
Claim 1, line 23 recites “and being placed directly in contact with the contacting tab of the conductive structure, optionally of the conductive band”. The claimed element “optionally of the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the constraining body is in contact with the contacting tab or the conductive band.
The claimed “arch shaped” is interpreted as something that has a curved shape like an arch according to Merriam-Webster dictionary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims  1, and 7-10 are rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung). 










Regarding Claim 1, Jung teaches
“A heating head (700) for a packaging assembly (8)” (The claimed element “for a packaging assembly” recites intended use of the heating head. In Abstract Jung teaches heater for a packaging machine)
“the heating head (700), comprising at least one electric conductive element,” ( In annotated Fig. 2 and Page 5, paragraph 15 of machine translation provided with this office action Jung teaches the heater with connecting member 
“the conductive element comprising: a supporting substrate,” (Fig. 2 teaches cover member 20 )
“at least one conductive structure on the supporting substrate” (Annotated Fig. 2 teaches conductive structure 50 fixedly coupled to cover member 20)
“at least one first and one second contacting tabs (705, 750) integral with the conductive structure” ( Annotated Fig. 8 teaches heat wire 43, 44 connected with conductor 51 which is part of conductive structure 50)
“each of the first and second contacting tabs (705, 750) protruding transversally from the conductive structure towards the supporting substrate,” ( Annotated Fig. 8 of Jung teaches heat wires 43,44 protrudes from conductive connecting member 50 towards the cover substrate 20)
“at least one first and second electric terminals (703, 704) respectively engaged with the first and second contacting tabs (705, 750)” 
“each of the electric terminals (703, 704) is configured for stably constraining opposite faces of the respective contacting tab”  ( The claimed element “configured for stably constraining opposite faces of the respective contacting tab” shows intended use of the terminals. Under broadest reasonable interpretation this claimed element is interpreted as the electric terminals are held by the contacting tabs. Annotated Fig. 8 of Jung teaches that conductors 51 and 54 hold wires 43, 44 between them.)
“each contacting tab (705, 750) comprises: an arch shaped fitting portion (705a, 750a) integrally joined to the conductive structure”  (The claimed element “ integrally joined” is given broadest reasonable interpretation and interpreted as contacting tabs are joined to the conductive structure. Annotated Fig. 8 of Jung teaches arch shaped heat wire 43, 44 are joined to the connecting structure 50 through conductive parts 51 and 54).
“the fitting portion (705a, 750a) protruding from the conductive structure, optionally from a conductive band, towards the substrate” ( The claimed element “optionally from a conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the fitting portion can protrude from conductive structure or from the conductive band. Annotated Fig. 8 of Jung teaches arch shaped heat wires 43, 44 protruding from connecting structure 50 
“an end portion (705b, 750b) integrally joined in prosecution of the fitting portion (705a, 750a)”  (The claimed element “integrally joined in prosecution” is given broadest reasonable interpretation and interpreted as the end portion is joined with the fitting portion. Annotated Fig. 8 of Jung teaches that heat wires 43, 44 are connected integrally from top flat part to heat ray 41 and 42. )
“said end portion (705b, 750b) having a flat conformation” (Annotated Fig. 8 of Jung teaches that heat wires 43, 44 have a top flat part)
“and extending transverse to the conductive band, optionally to the conductive band,” ( The claimed element “optionally to the conductive band” is given broadest reasonable interpretation as in MPEP 2173.05 and interpreted as the end portion of contacting tabs can extend to or transverse the conductive band. Annotated Fig. 8 of Jung teaches heat wires 43, 44 extending to the heat ray 41 and 42.)
“wherein each of said electric terminals (703, 704) comprises at least one first and one second constraining bodies (706, 707) facing and engaged with each other,” (Annotated Fig. 2 and Page 6, paragraph 6 of Jung teaches electric conductive structure 50. Each structure 50 has a conductive housing 51, mounting 
“said first and second constraining bodies (706, 707) stably constraining a respective contacting tab”  ( The claimed element “stably constraining” recites intended use of constraining bodies.  Annotated Fig. 8 of Jung teaches heat wires 43, 44 are held between housing 51 and fastening member 54)
“which is interposePage 2 of 14Appl. No. 16/066,563Response to Restriction Requirement mailed July 14, 2020d Response dated September 11, 2020between said first and second constraining bodies” (Annotated Fig. 8 of Jung teaches heat wires 43, 44 are held between housing 51 and fastening member 54.)
“at least said first constraining body (706) of said electric terminal being made of a conductive material” ( Page 7, paragraph 13 of the attached machine translation of Jung teaches the connecting member 50 is made of a conductor.)
“and being placed directly in contact with the contacting tab of the conductive structure, optionally of the conductive band,” (The claimed element “optionally of the conductive band
“and protruding from the substrate of the heating head (700)” ( Annotated Fig. 8 of Jung teaches housing 51 is protruding from cover substrate 20.)
“characterized by the fact that the first constraining body comprises: - a supporting portion (706a) at least partially countershaped to the arch shaped fitting portion of the contacting tab,” ( The claimed “at least partially countershaped to the arch shaped fitting portion” is interpreted as the supporting portion is designed to hold or support the arch shaped fitting portion. Page 3, paragraph 10 teaches “Wherein the mounting portion includes: a mounting hole formed in the housing to receive the heat wire and the electric wire; And a fastening member for fixing the hot wire and the wire inserted into the mounting hole to the housing.” Annotated Fig. 8 of Jung teaches housing 51 is shaped to hold the heat wires 43, 44. Thus the housing 51 with its hole 53, and screw 54 supports the flat portion as well as the curved shaped portions of the wires 43, 44.)
“an end portion integrally joined and opposite to the supporting portion,” (Annotated Fig. 8 of Jung teaches housing 51 is integrally connected through its end and support portions.)
“the end portion protruding from the substrate of the heating head (700) and being configured for defining the electrical contact for a supply unit (300).”(The claimed element “being configured for defining the electrical contact for a supply unit” recites intended use of constraining body 706. Under broadest reasonable interpretation the claim is interpreted as the constraining body protrudes from the substrate and is connected electrically to any supply. Annotated Fig. 2 of Jung teaches housing 51 protrudes from cover substrate 20. Fig. 2 also teaches electrical supply 70 is housed in the end portion of housing 51.)

    PNG
    media_image1.png
    643
    767
    media_image1.png
    Greyscale


Fig. 2 of Jung teaches conductive structure 50 protruding from substrate 20 and connecting with electric supply 70.

    PNG
    media_image2.png
    753
    1175
    media_image2.png
    Greyscale


Annotated Fig. 8 of Jung teaches conductive bands 41, 42 having contacting tabs 43, 44. Tabs 43, 44 are held between housing 51 and fastener 54 of conductive structure 50. 
Regarding claim 7, Jung teaches
“wherein the first and second constraining bodies (706, 707) comprise respective opposite facing plates,” 
“wherein the contacting tab comprises, at the end portion, a through opening crossing the thickness of the same contacting tab” (Annotated Fig.8 teaches hole 53 that surrounds heat wires 43,44 and enclosed by housing 51 and fastener 54)
“and wherein the first and the second constraining body (706, 707) comprise respective through openings placed substantially at, and aligned with, the through opening of the contacting tab,” (Annotated Fig. 8 teaches hole 53 that surrounds heat wires 43,44 and enclosed by housing 51 and fastener 54)
“and wherein each electric terminal (703, 704) comprises at least one fastener, operative through the respective openings in the first constraining body (706), second constraining body (707) and contacting tab, for stably constraining the tab between the constraining first (706) and second constraining bodies (707).” (The claimed element “for stably constraining the tab” recites intended use of the fastener. Under broadest reasonable interpretation the claim is interpreted as the fastener helps to hold the electric tab. Annotated Fig. 8 teaches hole 53 that surrounds heat wires 43,44 and enclosed by housing 51 and fastener 54.)
Regarding claim 8, Jung teaches
“comprises at least one protective layer covering the conductive structure,” (Fig. 4 and Page 5, paragraph 3 of the attached machine translation of Jung teaches insulating member 30 covering heat wire and conductive structure 50)
“the conductive structure, being engaged between the supporting substrate and the protective layer,” (Fig. 4 teaches conductive structure 50 engaged with cover substrate 20 and insulating layer 30)
“the protective layer being the exposed element defining the heating surface of the heating head (700),” (Under broadest reasonable interpretation the claimed element “defining the heating surface” is not describing any new feature. Fig. 1, 3, and 4 teaches exposed insulating layer 30) 
“wherein the protective layer comprises a sheet of insulating material covering the entire surface of the conductive structure.” ( Page 5, paragraph 5, 13, 14 of the attached machine translation and Fig. 1 )

    PNG
    media_image3.png
    592
    1005
    media_image3.png
    Greyscale


Fig. 4 of Jung teaches cover substrate 20, insulating layer 30, constraining tab 51 and heat wires 43,44
Regarding claim 9, Jung teaches
“wherein the conductive element comprises at least an insulating layer directly in contact with the conductive structure,”  (Fig. 4 and Page 5, paragraph 3 of the attached machine translation of Jung teaches insulating member 30 covering heat wire and conductive structure 50)
“and wherein: - the insulating layer is directly in contact with the conductive structure,”  (Fig. 4 and Page 5, paragraph 3 of the attached machine translation of 
“and located on the opposite side to the supporting substrate with respect the conductive structure, or  the insulating layer is directly in contact with the supporting substrate and with the conductive structure, such that the insulating layer is interposed between the supporting substrate and the conductive structure.”  (The claimed element “or” is interpreted under broadest reasonable interpretation as the insulating layer is in contact with supporting substrate and conductive structure. Fig. 4 teaches insulating layer 30 in contact with conductive structure 50 engaged and  cover substrate 20)
Regarding claim 10, Jung teaches
“wherein the supporting substrate comprises a flat plate having at least one first and one second openings extending through the thickness of the supporting substrate,” ( Annotated Fig. 4 teaches cover member 20 with two holes 25)
“the first and second electric terminals (703, 704) of thePage 4 of 14Appl. No. 16/066,563 Response to Restriction Requirement mailed July 14, 2020 Response dated September 11, 2020conductive element being respectively placed inside the first and second openings of the substrate” 
“wherein the supporting substrate comprises a perimetral edge laterally delimiting said substrate,” (Fig. 1)
“the first and second openings of the substrate being located radially inside at distance from the perimetral edge of the same substrate,” (Fig. 4 teaches holes 25 located away from the perimeter of cover member 20)
“the first and second electric terminals (703, 704) being respectively engaged to the substrate in correspondence of the first and second openings.” (Fig. 4 teaches multiple heat wires 43,44 engaged to the cover member 20 through multiple mounting holes 25)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable. 
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, KR 2015-0105003 (hereafter Jung) as applied to claim 1 above, and further in view of Arao, JPH02205531 (hereafter Arao).
Claims  1 is rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung) as discussed above.
Regarding claim 2, Jung teaches 
“wherein the fitting portion (705a, 750a) of the contacting tab has a curvature radius greater than a maximum thickness of the contacting tab” (Annotated Fig. 8 of Jung teaches curvature radius of the arch is greater than the thickness of the contacting tab 43 or 44).

    PNG
    media_image4.png
    695
    1175
    media_image4.png
    Greyscale

Annotated Fig. 8 of Jung teaches curvature radius of arch shaped heat wire 43 is greater than its thickness
However Jung does not teach about the ratio between the curvature radius and maximum thickness of the contacting tab. 
Arao teaches a ribbon heater to seal packages. Arao teaches 
“wherein the ratio between the curvature radius of the fitting portion and the maximum thickness of the contacting tab is between 3 and 50.”  (Page 8, lines 22-23 of the machine translation provided with this application teaches that cross sectional shape of fusion line is circular. The diameter of the film is larger than the thickness of the film. Fig. 2 teaches that heater line 2 follows the same curvature 

    PNG
    media_image5.png
    318
    564
    media_image5.png
    Greyscale

Fig. 2 of Arao teaches curvature radius of heater 2 is larger than its thickness.









Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the curvature radius of heat 
 Regarding claim 3, Jung teaches
“wherein the conductive structure has a flat elongated conformation defining the conductive band” (Under broadest reasonable interpretation the claimed element “defining a conductive band” is not disclosing any new structure. Fig. 1 and Fig. 8 teaches heater 40 has flat heat wire 41)
“the end portion (705b, 750b) of the contacting tab being inclined with respect to the flat conductive band” ( Fig. 8 teaches end part of heat wire 43 is inclined with respect to heat ray 41)








“and defining with this latter an angle comprised between 30 ° and 225 ° , the angle being measured inside the concavity of the fitting portion between the conductive band and the end portion.” ( Under broadest reasonable interpretation this claimed element is interpreted as the contacting tab makes an angle between 30 ° and 225 ° with the conductive band. Fig. 8 of Jung teaches end part of heat wire 43 makes a 90° angle with heat ray 41. It would have been obvious to one of 








Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, KR 2015-0105003 (hereafter Jung) as applied to claim 1 above, and further in view of Park, US6949727 (hereafter Park).
Claims  1 is rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung) as discussed above.
Regarding Claim 11, Jung teaches a heater with conductive elements. 
However Jung does not teach a carbon heater.
Park teaches a carbon heating apparatus utilizing a graphite felt.  Regarding Claim 11, Park teaches
“wherein the conductive structure, comprises a carbon structure or is exclusively formed of one or more carbon allotropes selected from the group consisting of - a graphite structure, - a single or multi-layer graphene structure, or - a fullerene structure, where the carbon atoms are bonded together in spherical, tubular, fiber- like or ellipsoidal formations,”  (Under broadest reasonable 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the heater of Jung and replace the heater material as carbon as taught by Park. One of ordinary skill in the art would have been motivated to do so in order to achieve the high output of 800W of carbon lamp and its wide application to various industrial products as taught by Park in column 7, lines 30-35.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, KR 2015-0105003 (hereafter Jung) and further in view of Jung, WO 2014054894 (hereafter Jung-2) and further in view of Kim, US20160001907 (hereafter Kim).
Claims  1 is rejected under 35 U.S.C. 102 as anticipated by Jung, KR 2015-0105003 (hereafter Jung) as discussed above.










Regarding claim 13, Jung teaches
“wherein the conductive element comprises at least one first and one second conductive elements (701, 702)” 
“wherein the first conductive element (701) comprises: - a supporting substrate (206),” ( Fig. 8 teaches cover substrate 20)
“at least one peripheral conductive band (207) on the supporting substrate (206)” (Fig. 8 teaches heat ray 41 on cover substrate 20)
“ at least one protective layer (208) covering the peripheral conductive band (207),” (Fig. 3 teaches insulating layer 30 covering heat ray 41. )
“ the protective layer (208) defining a heating surface (203)” (Under broadest reasonable interpretation the claimed element “defining a heating surface” is not describing any new structure. Fig. 1 of Jung teaches insulating layer holding the heat ray 40 and making a heating surface.)
“the first conductive element (701) defining a peripheral heater (202) of the heating head (700)” (Under broadest reasonable interpretation this claimed element “defining a peripheral heater of the heating head” is not describing any new structure. Fig. 8 of Jung teaches peripheral heat ray 41 connected to conductive 50) 
“ in which the protective layer (208) is the exposed element defining the peripheral heating surface (203) of the heating head (700)” (Under broadest reasonable interpretation this claimed element “defining the peripheral heating surface” is not describing a new structure. Fig. 4 teaches insulating layer 30 is the exposed surface).
“wherein the second conductive element (702) comprises: - a supporting substrate,” (Fig. 8 teaches cover substrate 20)
“the second conductive element (702) defining an inner heater (200) of the heating head (700) in which the protective layer of the second conductive element (702) is the exposed element defining the inner heating surface (201) of the heating head (700).” (Under broadest reasonable interpretation this claimed elements “defining an inner heater”  and “defining the inner heating surface” do not disclose any new structure. Under broadest reasonable interpretation the claimed element is interpreted as the heater comprising a conductive element and protective layer.  Fig. 4 teaches conductive element 50 and exposed insulating layer 30. )
However Jung does not teach a conductive band between supporting substrate and protective layer.
Jung-2 teaches a heater for sealing packages. Jung-2 teaches
Claim 13, line 6-7 “this latter being engaged between the supporting substrate (206) and the protective layer (208),” 
Claim 13, line 15-17 “ at least one protective layer covering the inner conductive band (211), this latter being engaged between the supporting substrate and the protective layer, the protective layer defining a heating surface (201),”  (Under broadest reasonable interpretation the claimed element “ protective layer defining a heating surface” does not disclose any new structure. Annotated Fig. 5 teaches heating unit 111 engaged between support member 120 and flame retardant tape 130.)

    PNG
    media_image6.png
    444
    732
    media_image6.png
    Greyscale

Annotated Fig. 5 of Jung-2 teaches heating unit 111 engaged between support member 120 and flame retardant tape 130
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the heater of Jung and add the insulating layer external to heater as taught by Jung-2.  One of ordinary skill in the art would have been motivated to do so in order to cover the heating part exposed to the outside as taught in Page 3, paragraph 3 of the attached machine translation of Jung-2) .
However Jung in further view of Jung-2 does not teach an inner conductive band. Kim teaches a packing machine with two heaters. Kim teaches
Claim 13, line 14, “at least one inner conductive band (211) on the supporting substrate,” (Fig. 23 and Paragraph [191] of Kim teaches that first inner heater 330 and second peripheral heater 340 and inner heater 330 may be directly mounted on cover 320) .

    PNG
    media_image7.png
    403
    692
    media_image7.png
    Greyscale

Fig. 23 of Kim teaches inner heater 331 attached to cover 320 and peripheral heater 340
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to take the modified heater of Jung and add inner heat rays as taught by Kim.  One of ordinary skill in the art would have been motivated to do so because only the first heater may be used to thermally seal packages instead of both heaters as taught by Kim in Paragraph [217].

Response to Arguments





















































Applicant’s arguments filed on April 21, 2021 with respect to claim(s) 1-3, 7-11, and 13 have been fully considered but are not persuasive. The applicant amended the claim 1 to recite “a supporting portion (706a) at least partially countershaped to the arch shaped fitting portion of the contacting tab” and argued that this makes the heating head distinguishable from Jung. The claimed “at least partially countershaped to the arch shaped fitting portion” is interpreted as the supporting portion is designed to hold or support the arch shaped fitting portion. The claimed “at least partially countershaped” does not define any specific structure for the supporting portion, rather it is interpreted as any possible shape that is suitable for holding the contacting tabs. According to this broadest reasonable interpretation of the claim the support portions (51, 53, and 54) in Fig.8 of Jung create a countershaped housing to support the curved heating wires. 
The applicant may rephrase the limitation to claim a supporting portion with a curved end that is arch shaped wherein the curved end is fitted to the curvature of the arch shaped fitting portion. However, Arao teaches a similar structure in annotated Fig. 2 below. Fig. 2 and page 7 of the machine translation 

    PNG
    media_image8.png
    539
    860
    media_image8.png
    Greyscale


Annotated Fig. 2 of Arao teaching arch shaped heating wire 2 and countershaped support 5
The applicant argues on Page 17 that arch shaped is defined as “having a curvature radius which is indicative of an arch, and thus arch shaped”. The arch shaped” is defined as “something that has a curved shape like an arch” according to the Merriam Webster dictionary. It is well known in the art that arches can be of different shapes and designs. Annotated Fig. 8 of Jung teaches wires 43, 44 having a curve shaped like an arch inside housing 51 as shown in the figure below and thus anticipates the curved shape.

    PNG
    media_image4.png
    695
    1175
    media_image4.png
    Greyscale

Annotated Fig. 8 of Jung teaches arch shaped wires 43,44 in housing 51 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761